GODCHAUX, J.
This is a suit for reduction of assessment, the plaintiffs having complied with all legal formalities required to establish their standing in court to test its correctness. The evidence in the' record, in addition to proof of the rentals-fixed in certain leases bearing upon the property, consists of the testimony of the Assessor for the district; of a real estate expert, and of a former lessee of the property. The Assessor places a valuation on the property in excess of the assessment for 1909, but his testimony in explanation of the phenomenal and radical increase in value of the property and consequently in its assessment from $35,000, in 1904, to $36,000 in 1905, to $50,000 in 1906, then to $75,000 in 1908, and, finally, to $90,000 in 1909, is unsatisfactory and unconvincing. The real estate expert fixes the value of the property at $60,000, whilst the former lessee places it at *122$50,000. The testimony of each of these witnesses appears entitled to equal weight. On the score of rentals, the rent originally fixed and received hy the owner is decidedly too low, while the rental fixed in a later lease proved excessive and the tenant who assumed its payment became insolvent.
January 10, 1910.
The lower Court fixed the value at $60,000, and reduced the assessment accordingly. We are unable to say that it fixed the valuation incorrectly; and though perhaps, as an original proposition, we might have placed it a little higher, we still would not be certain that, in so doing, our valuation of the property would more nearly represent its true value than that adopted by the lower Court.
The judgment is, therefore, affirmed.